Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2021

                                      No. 04-21-00134-CV

                           IN THE INTEREST OF A.L.B., A CHILD

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00106
                       Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

         The trial court’s judgment was signed on March 4, 2021. Any notice of appeal was due
to be filed on March 24, 2021, and any motion for extension of time to file the notice of appeal
was due to be filed no later than April 8, 2021. See TEX. R. APP. P. 26.1, 26.3. Appellant Stevie
Bookout filed her notice of appeal after the notice of appeal due date, on March 31, 2021, with
no motion for extension of time. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997) (“[A] motion for extension of time is necessarily implied when an appellant acting in good
faith files a [notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day
period in which the appellant would be entitled to move to extend the filing deadline under Rule
[26.3].”
        Therefore, we ORDER appellant to show cause in writing within TEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP.
P. 10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a). If Appellant
fails to respond within the time provided, the appeal will be dismissed. See id. R. 42.3(c)
(dismissal for failure to comply with court order).
         All other appellate deadlines in this appeal are suspended pending further order of this
court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court